Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 4, 1984, convicting him of murder in the second degree and burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although defendant argues, inter alia, that the court erred in crediting the testimony of the police witnesses over the various members of the defendant’s family who appeared on his behalf, we perceive no basis in the record before us to *682disturb the hearing court’s determination and assessment of credibility (see, People v Johnson, 129 AD2d 739, 740). Issues of credibility are primarily for the hearing court (see, e.g., People v Prochilo, 41 NY2d 759, 761), and its findings should be upheld unless they are clearly erroneous (see, People v Dove, 130 AD2d 587, lv denied 70 NY2d 703; People v Johnson, supra; People v Rose, 126 AD2d 581, lv denied 69 NY2d 1009; People v Armstead, 98 AD2d 726). When viewed within the context of the foregoing criteria, there exist no grounds to disturb the hearing court’s determination. Lawrence, J. P., Kunzeman, Hooper and Harwood, JJ., concur.